DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 10/29/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom [US 4,853,668] in view of Sigl [US 2004/0119572 A1.]
Bloom discloses a combined transformer/inductor device [figures 13-15] comprising:
	- a core having a central core leg [24’] and an outer core leg [22’] spaced apart from the central core leg;
	- inner and outer bobbin/winding assemblies [98, 96] disposed around the central core leg and the outer core leg, wherein the bobbin/winding assemblies having oblong [or round] shape.
	Bloom discloses the instant claimed invention except for the specific of the bobbin.
	Sigl discloses a combined transformer/inductor device [figures 3-4] comprising:
	- a magnetic core structure [68] having core legs [66]; and
	- a bobbin structure with windings disposed around the core structure, wherein the bobbin structure including:
- an inner bobbin [70] having at least one winding wound around and disposed around one of the core leg;

	It would have been obvious at the time the invention was made to use the bobbin structure of Sigl in Bloom for the purpose of facilitating assembling and/or distributing [or enhancing] magnetic flux/field and inductances.
	Regarding claims 2-3, Sigl discloses different flanges arrangement of the bobbin structure [figure 4.]
	The specific flanges design and/or arrangement would have been an obvious design consideration for the purpose of providing different coils/windings arrangement.
	Regarding claims 4-6, Sigl discloses protrusions/projections and/or locking structure on the outer and inner bobbin [figure 4 and 78/80/82] provided to prevent bobbin structure from moving and/or rotating, wherein the locking structure inherently including notch and post [or projection] engaged with slot [80.]
	Regarding claims 7-8, Bloom discloses the central core leg has a substantially cylindrical shape with oblong [or round] shape.
	Regarding claim 9, Bloom discloses the outer core leg includes a radiused outer surface.
9. The combined transformer/inductor device of claim 1, wherein the outer core leg includes a radiused outer surface.
	Regarding claim 10, the specific shape of the outer core leg would have been an obvious design consideration for the purpose of facilitating supporting bobbin and/or winding structure.
	Regarding claim 11, Bloom discloses the core includes an upper core and a lower core [figures 13-15.]

	Regarding claim 13, Bloom further discloses an air gap [26, figure 15] formed in the central core leg.
	Regarding claim 15, Sigl discloses at least one ridge [or spacer 86] formed around at least a portion of a circumference of the inner bobbin.
Regarding claim 16, the combination of Bloom in view of Sigl discloses the coils [or windings] for a combined transformer and inductor structure.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Sigl as applied to claim 1 above, and further in view of Moody et al. [US 5,673,013.]
Bloom in view of Sigl discloses the instant claimed invention except for the inner bobbin includes at least one notch.
Moody et al. discloses a bobbin structure including inner and outer bobbins [22, 32], wherein the inner bobbin including at least one notch/opening [25a, 25b.]
It would have been obvious at the time the invention was made to include notch/opening in the inner bobbin of Bloom in view of Sigl, as suggested by Moody et al., for the purpose of providing guide for the coil/winding end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837